           Case 2:20-cv-00346-RFB-NJK Document 80 Filed 03/23/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   TANYA SPURBECK,
                                                            Case No. 2:20-cv-00346-RFB-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                    [Docket Nos. 60, 70]
11   WYNDHAM DESTINATIONS, et al.,
12          Defendant(s).
13         Pending before the Court is Defendants’ motion to strike two requests for judicial notice.
14 Docket No. 60; see also Docket Nos. 58-59 (requests for judicial notice). Plaintiff filed a response
15 in opposition. Docket No. 61.1 Defendants filed a reply. Docket No. 64. Also pending before
16 the Court is Defendants’ motion to strike an additional request for judicial notice. Docket No. 70;
17 see also Docket No. 65 (request for judicial notice). Plaintiff filed a response in opposition.
18 Docket No. 73. Defendants filed a reply. Docket No. 76. The motions are properly resolved
19 without a hearing. Local Rule 78-1. For the reasons discussed below, the motions to strike are
20 both DENIED without prejudice.
21         The motions to strike suffer from two fundamental flaws. First, both motions rely on Rule
22 12(f) of the Federal Rules of Civil Procedure, which provides a mechanism by which to strike
23 material from a “pleading” in that case and does not extend to other filings. E.g., United Nat’l Ins.
24 Co. v. Assurance Co. of Am., 2014 WL 4960915, at *1 (D. Nev. June 4, 2014). A request for
25 judicial notice is not a pleading. Hence, Defendants have fallen victim to one of the classic
26
27
          1
            As Plaintiff is proceeding without an attorney, the Court construes her filings liberally.
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                     1
            Case 2:20-cv-00346-RFB-NJK Document 80 Filed 03/23/21 Page 2 of 2




 1 blunders of attempting to extend Rule 12(f)’s striking power beyond pleadings. United National,
 2 2014 WL 4960915, at *1.2
 3          Second, Defendants’ motions conflate two separate issues. A motion to strike involves a
 4 narrow issue of whether to strike a document from the record. A motion to strike is not generally
 5 geared toward rebutting the substance of the arguments made in the underlying document;
 6 opposing a request on its merits is instead accomplished through the filing of a response to that
 7 request. See Local Rule 7-2(b).3 Defendants’ motions to strike are largely dedicated to arguing
 8 that it would be improper for the Court to grant the requests for judicial notice. Indeed, Defendants
 9 specifically request that the Court deny the requests for judicial notice. E.g., Docket No. 60 at 2.
10 Defendants’ position on the merits of a request for judicial notice is properly advanced through
11 the filing of a response to that request for judicial notice rather than by filing a motion to strike.
12          Accordingly, Defendants’ motions to strike are DENIED without prejudice.4
13          IT IS SO ORDERED.
14          Dated: March 23, 2021
15                                                                 ______________________________
                                                                   Nancy J. Koppe
16                                                                 United States Magistrate Judge
17
            2
18             District courts have authority to strike an improper filing under their inherent power to
     control the docket. E.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010);
19   Metzger v. Hussman, 682 F. Supp. 1109, 1110-11 (D. Nev. 1988). “Striking material under the
     Court’s inherent power is wholly discretionary.” Fed. Nat’l Mortg. Assoc. v. Willis, 2016 WL
20   11247554, at *1 (D. Nev. Oct. 14, 2016). In deciding whether to exercise that discretion, courts
     consider whether striking the filing would “further the overall resolution of the action,” as well as
21   whether the filer has a history of excessive and repetitive filing that has complicated
     proceedings. Jones v. Skolnik, 2015 WL 685228, at *2 (D. Nev. Feb. 18, 2015). Courts may also
22   consider whether the document was filed for an improper purpose. Sharkey v. Nev., 2020 WL
     2559920, at *1 (D. Nev. May 20, 2020). Courts have expressed reluctance at striking filings
23   without a showing of prejudice to the moving party. See, e.g., Mitchell v. Nev. Dept. Of Corr.,
     2017 U.S. Dist. Lexis 174002, at *1 (D. Nev. Oct. 20, 2017)). Defendants did not address whether
24   the Court should exercise its discretion to strike these filings under its inherent authority.
             3
               Put another way, that a request for judicial notice may be denied on its merits does not
25   necessarily mean that grounds exist to strike that request. Cf. Louisiana Municipal Police Emps.
     Retirement Sys. v. Wynn, 2013 WL 12216670, at *2 (D. Nev. Nov. 22, 2013) (denying request for
26   judicial notice and also denying motion to strike that request).
27          4
             If Defendants continue to seek two forms of relief (i.e., striking the requests for judicial
   notice and denying the requests for judicial notice), they must file separate documents for each
28 type of relief. Local Rule IC 2-2(b).

                                                       2
